Motion for Rehearing Granted, Memorandum Opinion filed December 4,
2012, Withdrawn, Appeal                  Reinstated, and Order filed
January 24, 2013.




                                   In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-12-00762-CV
                               ____________

                        TONY WOODY, Appellant

                                     V.

                      MADELYN WOODY, Appellee


                  On Appeal from the 328th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 07-DCV-157762

                                 ORDER

     On December 4, 2012, this court issued an opinion dismissing this appeal.
On, December 19 2012, appellant filed a motion for rehearing. A response was
filed December 20, 2012. The motion is GRANTED.

     This court’s opinion filed December 4, 2012, is WITHDRAWN, and our
judgment of that date is VACATED. The appeal is ordered REINSTATED.

                                               PER CURIAM